Citation Nr: 1031478	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  04-13 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction.  

2.  Entitlement to service connection for sleep disorder.  

3.  Entitlement to service connection for gastrointestinal 
condition.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for diabetes mellitus.  

6.  Entitlement to service connection for diabetic retinopathy.  

7.  Entitlement to service connection for diabetic peripheral 
neuropathy.  

8.  Entitlement to service connection for sixth cranial nerve 
palsy.  

9.  Entitlement to service connection for anemia.  

10.  Entitlement to service connection for decreased kidney 
function.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION


The Veteran had active service from March 1968 to October 1969.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of July 2007 by the Department of Veterans 
Affairs (VA) Lincoln, Nebraska, Regional Office (RO).  

In a rating decision of February 2003, service connection was 
denied for radiation exposure, asbestos exposure, hypertension, 
and diabetes mellitus.  In April 2003, the RO denied benefits 
under the provisions of 38 U.S.C. § 1151 for hypertension.  In a 
notice of disagreement (NOD) dated in May 2003, the Veteran's 
attorney (at that time) specified the issues on appeal were 
service connection for hypertension pursuant to 38 U.S.C. § 1151, 
service connection for diabetes mellitus, and service connection 
for right and left knee conditions.  Because the NOD listed 
service connection for hypertension, the Board finds it to be a 
timely NOD to the February 2003 denial of service connection for 
hypertension as well as the denial of service connection for 
diabetes mellitus.  

In January 2004, the RO issued a statement of the case (SOC) on 
the issues of compensation under 38 U.S.C. § 1151 for 
hypertension and service connection for diabetes mellitus.  In an 
appeal dated in March 2004, the Veteran asserted that his 
diabetes and hypertension were caused by his posttraumatic stress 
disorder (PTSD).  

In January 2004, the RO denied service connection for the right 
and left knee conditions.  An appeal of those issues is not of 
record.  

Service connection for post-traumatic stress disorder was granted 
by an August 2004 rating decision.  

In a letter dated in June 2005, the Veteran requested service 
connection for several conditions on a direct basis and possibly 
secondary to any service-connected disability.  These included 
for sexual dysfunction, a gastrointestinal condition, and a sleep 
disorder.   He also requested service connection for tinnitus due 
to noise exposure in service.  He additionally claimed service 
connection for diabetic peripheral neuropathy and diabetic 
retinopathy, both claimed as secondary to diabetes mellitus.  In 
August 2005, he also claimed service connection for sixth cranial 
nerve palsy secondary to diabetes mellitus.   

In January 2007, the Board noted that the Veteran had withdrawn 
his claim for benefits under 38 U.S.C. § 1151 and the claim for 
service connection for diabetes mellitus was subject to a stay.  

In a decision dated in July 2007, the RO denied a total 
disability rating based on individual unemployability (TDIU), 
service connection for tinnitus, service connection for a sleep 
disorder as secondary to PTSD, service connection for a 
gastrointestinal condition as secondary to PTSD, service 
connection for sexual dysfunction as secondary to PTSD, service 
connection for chloracne as a result of exposure to herbicides, 
service connection for hypertension as secondary to PTSD, service 
connection for diabetes mellitus as secondary to PTSD, a rating 
in excess of 30 percent for PTSD, and service connection for a 
lung condition.  It should be noted that while the first page of 
the decision listed the issues simply as service connection, the 
discussion portion of the decision listed these issues as 
secondary service connection.  Decisions were deferred on claims 
for compensation for sixth cranial nerve palsy, diabetic 
retinopathy, diabetic peripheral neuropathy, decreased kidney 
function, and compensation for anemia.  

The Veteran's attorney entered a timely notice of disagreement on 
his behalf.  In December 2007, the RO issued a SOC on the issues 
of TDIU, service connection for tinnitus, service connection for 
a sleep disorder secondary to PTSD, service connection for a 
gastrointestinal condition secondary to PTSD, service connection 
for sexual dysfunction secondary to PTSD, service connection for 
chloracne as a result of exposure to herbicides, service 
connection for hypertension secondary to PTSD, evaluation of 
PTSD, and whether new and material evidence had been submitted to 
reopen a claim of service connection for a lung condition.  

In a letter dated in October 2008, the Veteran stated that he 
wanted to withdraw all of his compensation claims secondary to 
PTSD.  

In a November 2008 decision, the Board found that the Veteran had 
withdrawn his claims for service connection for sexual 
dysfunction, a sleep disorder, gastrointestinal condition, 
hypertension, and diabetes mellitus, and dismissed the appeals.  
The Board denied service connection for chloracne, tinnitus, the 
request to reopen a claim of service connection for asbestos 
related lung disorder, a rating in excess of 50 percent for PTSD, 
and TDIU.  

The Veteran's attorney appealed to the United States Court of 
Appeals for Veterans Claims (Court) and successfully argued that 
direct service connection should have been considered as well as 
secondary service connection.  In February 2010, the Court 
vacated the Board's decision as it pertained to the claims for 
service connection for sexual dysfunction, a sleep disorder, 
gastrointestinal condition, hypertension, and diabetes mellitus.  
The appeal as to the remaining issues was dismissed.  

In April 2009, the RO addressed issues it had previously 
deferred.  It denied service connection for diabetic retinopathy, 
diabetic peripheral neuropathy, sixth cranial nerve palsy, anemia 
and decreased kidney function.  The Veteran responded with a 
timely notice of disagreement, in May 2009.  The SOC was issued 
in September 2009 and the substantive appeal was received in 
October 2009.  Thus, these issues are properly before the Board 
for appellate review.   

The issue of entitlement to a total disability rating 
based on individual unemployability (TDIU) has been raised 
by the record.  Although the claim was previously denied 
by the Board and the United States Court of Appeals for 
Veterans Claims (Court) dismissed an appeal on that issue, 
the Court did remand several claims for service 
connection.  These claims are being remanded to the agency 
of original jurisdiction (AOJ).  A grant of service 
connection could be relevant to a claim for TDIU and the 
Veteran's attorney has again raised a TDIU claim.  This 
claim is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court vacated the Board's November 2008 decision and directed 
that the case be addressed in compliance with a joint motion for 
remand.  That joint motion asserted that VA should have 
considered all bases for service connection, not just secondary 
to PTSD.  Review of the underlying rating decision shows that the 
front page listed the issues simply as service connection; 
however the reasons for decision listed the issues as claiming 
service connection secondary to PTSD.  The SOC listed and 
discussed the issues as secondary to PTSD.  Thus, it appears that 
the claims for service connection on bases other than secondary 
to PTSD have not been considered by the AOJ in the first 
instance.  Consequently, these claims must be remanded to the 
AOJ.  

The claims vacated by the Court include service connection for 
diabetes mellitus.  Issues 6 through 10, above, are essentially 
for service connection secondary to diabetes mellitus.  Thus, 
these issues are contingent upon the decision on the diabetes.  
They are inextricably intertwined and must also be remanded.  
Moreover, the April 2009 rating decision and statement of the 
case listed the issues as service connection secondary to 
diabetes mellitus.  Here, again, the AOJ should consider all 
bases for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with the 
recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  

2.  The Veteran should be scheduled for a 
VA examination for his hypertension.   The 
claims folder should be made available to 
the examiner for review in conjunction with 
the examination.   Any tests or studies 
needed to respond to the following 
inquiries should be done:  
A.  Is it at least as likely as not that 
the Veteran's hypertension was caused by 
disease or injury during his active 
service?  
C.  Is it at least as likely as not that 
the Veteran's hypertension is proximately 
due to or the result of another disability?  
Is so, what disability?  
D.  Does a service-connected disability 
increase the severity of the Veteran's 
hypertension?  If so, what service-
connected disability and to what extent 
does it affect his hypertension?  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.  

3.  The Veteran should be scheduled for a 
VA examination for his diabetes mellitus.   
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.   Any tests or 
studies needed to respond to the following 
inquiries should be done:  
A.  Is it at least as likely as not that 
the Veteran's diabetes mellitus was caused 
by disease or injury during his active 
service?  
B.  Is it at least as likely as not that 
the Veteran's diabetes mellitus is 
proximately due to or the result of another 
disability?  Is so, what disability?  
C.  Does a service-connected disability 
increase the severity of the Veteran's 
diabetes mellitus?  If so, what service-
connected disability and to what extent 
does it affect his diabetes mellitus?  
D.  Is it at least as likely as not that 
the Veteran has diabetic retinopathy, 
diabetic peripheral neuropathy, sixth 
cranial nerve palsy secondary to diabetes 
mellitus, anemia secondary to diabetes 
mellitus, or decreased kidney function 
secondary to a service-connected disease or 
injury?  

4.  The Veteran should be scheduled for a 
VA examination for his claimed sexual 
dysfunction.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.   Any 
tests or studies needed to respond to the 
following inquiries should be done:  
A.  What is the correct diagnosis for the 
claimed sexual dysfunction?  
B.  Is it at least as likely as not that 
the Veteran's claimed sexual dysfunction 
was caused by disease or injury during his 
active service?  
C.  Is it at least as likely as not that 
the Veteran's claimed sexual dysfunction is 
proximately due to or the result of another 
disability?  Is so, what disability?  
D.  Does a service-connected disability 
increase the severity of the Veteran's 
sexual dysfunction?  If so, what service-
connected disability and to what extent 
does it affect his sexual dysfunction?   

5.  The Veteran should be scheduled for a 
VA examination for his claimed sleep 
disorder.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.   Any 
tests or studies needed to respond to the 
following inquiries should be done:  
A.  What is the correct diagnosis for the 
claimed sleep disorder?  
B.  Is it at least as likely as not that 
the Veteran's claimed sleep disorder was 
caused by disease or injury during his 
active service?  
C.  Is it at least as likely as not that 
the Veteran's claimed sleep disorder is 
proximately due to or the result of another 
disability?  Is so, what disability?  
D.  Does a service-connected disability 
increase the severity of the Veteran's 
sleep disorder?  If so, what service-
connected disability and to what extent 
does it affect his sleep disorder?  

6.  The Veteran should be scheduled for a 
VA examination for his claimed 
gastrointestinal disorder.  The claims 
folder should be made available to the 
examiner for review in conjunction with the 
examination.   Any tests or studies needed 
to respond to the following inquiries:  
A.  What is the correct diagnosis for the 
claimed gastrointestinal disorder?  
B.  Is it at least as likely as not that 
the Veteran's claimed gastrointestinal 
disorder was caused by disease or injury 
during his active service?  
C.  Is it at least as likely as not that 
the Veteran's claimed gastrointestinal 
disorder is proximately due to or the 
result of another disability?  Is so, what 
disability?  
D.  Does a service-connected disability 
increase the severity of the Veteran's 
gastrointestinal disorder?  If so, what 
service-connected disability and to what 
extent does it affect his gastrointestinal 
disorder?   

7.  The AOJ should adjudicate service 
connection for all issues listed above, 
considering all bases for service 
connection, direct or primary, secondary, 
and presumptive.  

8.  If any benefit sought on appeal remains 
denied, the appellant and his representative 
should be provided a supplemental statement 
of the case (SSOC).  An appropriate period of 
time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



